Citation Nr: 1647837	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  11-16 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for cancer of the bladder.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a May 2013 Travel Board hearing before the undersigned.  A transcript of those proceedings is of record.  


FINDINGS OF FACT

1. The Veteran has a diagnosis of bladder cancer. 

2. The Veteran was exposed to herbicides in Vietnam, and was treated in service for venereal warts, balanitis, gonorrhea, an inflamed lymph node secondary to a penile infection.

3. There is no competent evidence of record to link the Veteran's bladder cancer to any in-service exposure or condition. 

4. The Veteran is not service-connected for any disabilities. 


CONCLUSION OF LAW

1. Bladder cancer was not incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2. The criteria for a total disability evaluation based on individual unemployability due to service-connected disability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for bladder cancer, as well as a total disability rating based on unemployability due to bladder cancer. While the Veteran has a current diagnosis of bladder cancer, the record lacks probative evidence linking the disease to any event or injury in service, including his exposure to herbicides in Vietnam. As a result, and for the reasons discussed in more depth below, service connection for bladder cancer is not warranted. Likewise, without a service-connected disability, there is no legal basis for the Board to grant entitlement to a TDIU.

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Here, the Veteran was sent a letter in April 2010 that fully addressed all VCAA notice elements for service connection claims, as well as entitlement to TDIU, and was issued prior to the initial RO decision in this matter. 38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). Accordingly, no further development is required with respect to the duty to notify.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board finds that all necessary development has been accomplished. See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination. On remand, VA obtained an adequate medical nexus opinion with respect to the nature and etiology of his bladder cancer. Further, of record are medical treatment records from Fox Chase Cancer Center, Crest Medical Associates, and Cape Regional Hospital, as instructed in the Board's January 2014 remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board notes that the Veteran informed VA that "the condition that was treated was first found in 1967 or 1968 at the Police and Fire Medical [A]ssociation . . . in Philadelphia, Pennsylvania." See Statements of Veteran, Aug. 10, 2015 and Jan. 2, 2016. The Board has determined that there is no reliable suggestion of record that the Veteran was treated for cancer at that time, or that there are potentially relevant records available. Initially, as discussed below, the Veteran acknowledged at his Board hearing, and the medical record is clear, that he was first diagnosed with bladder cancer more than 30 years after service. He also testified that the treatment he received in the years post-service were for warts on his penis, and that he did not receive treatment for any other potentially-related conditions for more than two decades. See May 2013 Travel Board Transcript (T.) at 5-6. The Board finds that the record fails to suggest that there are any relevant records that could be obtained. Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010). The Veteran's penile warts were considered in the December 2015 etiology opinion, as discussed below. To the extent that the Veteran suggests now that these records were related to cancer treatment, the Board finds those statements to lack reliability, and thus probative value, in light of the medical records documenting his initial bladder cancer diagnosis in 2005, as well as his contradictory statements during his Travel Board hearing. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  Although the Veteran may sincerely believe that this treatment was for cancer, all the prior evidence indicates that this treatment of his genitourinary issues did not include a diagnosis of or treatment for cancer.

Finally, the Veteran's statements in support of the claim are of record, including testimony provided at the May 2013 Travel Board hearing before the undersigned. The Board hearing focused on the elements necessary to substantiate his claims and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims for benefits. As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015), and that the Board can adjudicate the claim based on the current record.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Some diseases, including cancer, may be subject to presumptive service connection under certain scenarios. A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for a chronic disease listed in 38 C.F.R. § 3.309(a) (including cancer), that was diagnosed within one year of separation. 38 C.F.R. § 3.307(a)(2). Additionally, a cancer documented in service with continuity of symptomatology demonstrated thereafter warrants service connection. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)). Finally, certain exposures in service, including herbicides (such as Agent Orange) and radioactive material may provide a basis for granting presumptive service connection for some diseases. 38 C.F.R. § 3.309(d-e).

Because the Veteran has a current diagnosis of bladder cancer, and because there is evidence of treatment in service for conditions of the genitourinary system as well as exposure to Agent Orange, the first two prongs of service connection is met. Holton, 557 F.3d at 1366. The Board will therefore focus on whether there is competent evidence suggesting a relationship between the current diagnosis and service.

The Veteran testified at his May 2013 hearing as to his reasons to believe that his bladder cancer is related to service. He developed a bladder infection in service. T. at 4. The doctors also told him that he had a fibrous buildup on one testicle. Id. at 4-5. They did not state that it would turn into cancer, and said that "this is just something that you got and it is going to go away." Id. at 5. He also reported that within a year of service he developed penile warts. Id. It was his opinion that the bladder cancer could have been related to his in-service issues, or his exposure to Agent Orange while in Vietnam. Id. at 9-10. 

The Veteran is competent to report his history of treatment and his exposure to Agent Orange. See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011). The Board finds his hearing testimony to be credible in light of its internal consistency, plausibility, and a lack of competent and credible contradictory evidence in the record. Caluza, 7 Vet. App. at 511-12. Importantly, however, he is not competent to provide an etiology opinion concerning the nature of cancer, as knowledge of that specific condition requires medical training. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

There are significant private cancer treatment records available, including the October 2005 Surgical Pathology Report that first diagnosed bladder cancer. The private treatment records document the Veteran's lengthy and ongoing cancer treatment, but do not include any medical opinion as to the etiology of the Veteran's bladder cancer. 

VA obtained such a medical opinion in December 2015, which is in two parts; a December 2015 VA medical examination report, and an emailed addendum created by the examining physician on the same day. That examiner found that the Veteran's bladder cancer was at least as likely as not caused by his tobacco use, and was not due to Agent Orange or any of the medical conditions for which he was treated in service. Concerning herbicides, the examiner reviewed the literature the Veteran submitted about the relationship between cancer and Agent Orange, and found that there was "no supporting evidence" to relate bladder cancer to herbicide exposure. He also noted that bladder cancer was not a condition presumptively related to herbicide exposure. 

Concerning the Veteran's in-service history of venereal warts, balanitis, gonorrhea, an inflamed lymph node secondary to a penile infection, the examiner opined that he was "unaware of any medical literature that would provide evidence that [those conditions] would predispose the development of bladder cancer many year . . . after discharge . . . ." He also noted that the Veteran's cancer treatment records did not support the Veteran's claim of any relationship to any condition in service.  With respect to the question raised as to whether the Veteran's bladder cancer was potentially related to a prostate cancer diagnosis, the examiner found that there was no competent evidence of a diagnosis of prostate cancer. 

Accordingly, the Board finds the opinion sufficiently detailed and supported to be adequate to decide the claim and concludes that the evidence is against a finding of service connection.

Finally, though the Veteran has not raised the issue, the Board observes that a 1964 in-service examination report indicated that the Veteran worked with radioactive radar tubes. As discussed above, service connection for cancer may be granted on a presumptive basis for a "radiation-exposed veteran". A radiation-exposed veteran means a veteran who participated in a "radiation-risk activity". 38 C.F.R. § 3.309(d)(3)(i). The record does not include any evidence that the Veteran participated in a radiation-risk activity. Merely working with equipment that generates radiation as part of its operation does not by itself prove exposure absent a reliable indication that the equipment malfunctioned or that its regular operation resulted in harmful exposure.  Upon thorough review of the claims file, there is simply no evidence that the Veteran ever was exposed to radiation as part of his duties, or otherwise during his active duty service. 

Without competent evidence linking the Veteran's bladder cancer to his in-service genitourinary conditions, or any exposure in service, the Board does not have a valid legal basis to grant the appeal; the claim for service connection for bladder cancer must be denied.

Entitlement to a TDIU

Likewise, the Board must deny the Veteran's appeal for entitlement to a total disability rating based on unemployability due to service-connected conditions. To warrant receipt of a TDIU, the Veteran must have, at minimum, a single service-connected disability. 38 C.F.R. § 4.16. The Veteran does not have such a disability, and thus the Board must deny the appeal as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law)


ORDER

Entitlement to service connection for bladder cancer is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is denied.



____________________________________________
JAMES RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


